NO. 07-01-0464-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                               DECEMBER 14, 2001
                         ______________________________

                                MICHAEL LEE MARTIN,

                                                        Appellant

                                            v.

                                THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                   NO. 12,875-B; HON. JOHN BOARD, PRESIDING
                        _______________________________

                             ABATEMENT AND REMAND
                         _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

       Pending before this Court is the motion of Mr. Rick Keffler to withdraw as attorney

of record on appeal. In his motion, he requests that he be relieved from any responsibility

on this appeal because he has “not been paid any part of his fee to handle this appeal and

furthermore has not been paid the anticipated costs of pursuing this appeal.”

       Accordingly, we now abate this appeal and remand the cause to the 181st District

Court (trial court) of Randall County. Upon remand, the trial court shall immediately cause
notice of a hearing to be given and, thereafter, conduct a hearing to determine the

following:

   1. whether appellant desires to prosecute his appeal; and

   2. whether appellant is indigent and entitled to the appointment of counsel.

The trial court shall cause the hearing to be transcribed. Should it be determined

appellant is indigent and entitled to appointed counsel, the trial court shall appoint counsel

of its choice to prosecute this appeal. Furthermore, the trial court shall issue pertinent

findings of fact and conclusions of law addressing 1) appellant’s status as an indigent, if

any, and 2) his entitlement to appointed counsel, if any. Should counsel be appointed by

the court, the latter’s findings of fact and conclusions of law shall also contain the name,

state bar number, address, phone number, and telefax number of the newly appointed

counsel. The trial court shall cause its findings of fact and conclusions of law to be

included in a supplemental clerk’s record. The trial court shall also cause the supplement

clerk’s record and transcription of the hearing to be filed with the Clerk of this Court by

Monday, January 14, 2002. Should further time be needed by the trial court to perform

these tasks, then same must be requested before January 14, 2002. The motion of Mr.

Keffler to withdraw will be held in abeyance until this court receives the supplemental

clerk’s record and transcription.

       It is so ordered.

                                                                 Per Curiam



Do Not Publish.


                                              2